Citation Nr: 1820162	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1956 to August 1957 and from September 1961 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO, inter alia, denied entitlement to a TDIU.  The Veteran filed a timely notice of disagreement (NOD) later that month and subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2016.  

In March 2018, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C. § 7107 (a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities preclude the ability to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16, 4.25 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claim for entitlement to a TDIU, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

Under 38 C.F.R. § 4.16 (a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  
Disabilities resulting from a common etiology will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16 (a)(2).

Preliminarily, the Veteran is service-connected for chronic renal disease associated with diabetes mellitus type II, rated as 60 percent disabling; bilateral hearing loss, rated as 40 percent disabling; residuals, right eye injury with traumatic cataracts both eyes, rated as 30 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling, left lower extremity peripheral neuropathy associated with diabetes mellitus type II, rated as 10 percent disabling; right lower extremity peripheral neuropathy associated with diabetes mellitus type II, rated as 10 percent disabling; and residuals, fracture of right orbital rim, maxilla, and zygomatic bone, rated as noncompensable.  His combined rating is 80 percent from September 7, 2006 and 90 percent from March 8, 2011.  Therefore, the Veteran meets the minimum schedular requirements for TDIU benefits.  38 C.F.R. § 4.16(a).

The Veteran contends that his service-connected disabilities preclude him from securing or following substantially gainful employment.  

The April 2007 VA examiner noted that the Veteran's diabetes mellitus had no significant effects on usual daily activities and occupational activities.  

The May 2007 VA examiner noted that the Veteran's eye disability had no significant effects on occupation or daily activities.  

The January 2010 VA audiologist noted that the Veteran's bilateral hearing loss had significant effects on his occupation.  The Veteran reported difficulty hearing speech.  The January 2010 VA optometrist noted that the Veteran retired in 2003 due to medical (physical problems).  He reported that his medical/physical problems were hearing and vision difficulties.  He opined that the effects on usual occupation are significant and his vision difficulties impact his occupational activities.  The January 2010 VA physician reported that peripheral neuropathy had a significant effect on occupation due to problems with lifting and carrying.  

During a November 2010 VA examination, the Veteran reported pain while standing, walking, at rest; swelling while standing, walking, at rest; stiffness while standing, walking, at rest; fatigability while standing, walking; weakness while standing, walking; and lack of endurance while standing, walking in bilateral foot.  The examiner noted that functional limitation on standing included the inability to stand for more than a few minutes.  Additionally, the examiner noted functional limitations on walking 100 yards.  He reported that no assistive aids/devices were needed.  The examiner noted that general significant effects and impact on occupational activities included decreased mobility, problems with lifting and carrying, decreased strength, and pain.  Additionally, the examiner noted severe effects on following daily activities to include chores, exercise, shopping, sports, and recreation.

In the March 2012 VA examination report, the VA physician noted that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  The VA audiologist noted that bilateral hearing loss impacted ordinary conditions of daily life including the ability to work.  The Veteran reported difficulty hearing on the telephone as well as any conversation when he was unable to see the person's face.  Additionally, the audiologist noted that tinnitus did not impact ordinary conditions of daily life including the ability to work.

In his June 2012 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran reported that he last worked full time in March 2006.  He reported that his last place of employment was at the Daily Commercial Newspaper where he worked from January 2003 to March 2006.  His previous employment was in newspaper sales departments and he had two years of college. 

In a June 2013 VA examination report, a VA optometrist reported that TDIU would not apply to the Veteran's current visual status as although he did not have vision in the right eye, he was correctable to 20/40 in the left eye and still able to drive, read, etc.  Additionally, the Veteran reported that he did not have any limitations with his eyesight.  

The June 2013 VA audiologist noted that the Veteran reported that he had difficulty hearing which resulted in difficulty understanding and embarrassment in needing to ask people for repetition in job interviews.  He noted that during the examination, the Veteran was observed to need to ask for repetition only a few times.  The examiner noted that the Veteran's test results indicated excellent word recognition at amplified levels.  He reported that with use of current hearing aid in right ear, it would be expected that the Veteran would be able to function well in a one-on-one interview.  Additionally, the audiologist noted that the Veteran's tinnitus impacted ordinary conditions of daily life, including his ability to work.  The Veteran reported increased difficulty hearing people from his left ear while ringing occurred.  He reported that "people [did not] understand the situation involved," "you [cannot] listen to what someone is saying," and "ringing in the ear [does not] help when trying to listen to somebody."  The audiologist noted that the Veteran reported very intermittent, short-lived bouts of tinnitus in his left ear occurring one to four times per week and lasting 14-45 seconds per bout.  He reported that these bouts resulted in a temporary decrease in hearing while tinnitus was active which resulted in difficulty in job interviews.  The audiologist reported that it was in his opinion that indeterminacy and short duration of tinnitus reported would not impact employment opportunities.

The June 2013 VA physician opined that the Veteran's service-connected disabilities do not cause functional impairment or disabilities that are attributable to his ability to perform physical and sedentary type employment.  The physician noted that diabetes mellitus, his kidney disability, and peripheral neuropathy did not impact his ability to work.  As rationale, the physician reported that the Veteran stated that he was still looking for work but could not find a job.  He stated that he retired in 2011 because he was laid off and could not find a job.  The examiner concluded that his service-connected conditions were not impediment to employment.  

In his August 2013 NOD, the Veteran reported that his diabetic symptoms (to include extreme thirst, drowsiness/lethargy, sudden vision changes, and heavy labored breathing) prevented him from working.  Additionally, he reported that his peripheral neuropathy caused pain or loss of feeling in his toes, feet, and legs which were not conducive to a work environment.  He reported that he could not sit still and the pain, sometimes, was "off the chart."  He also reported that he was legally blind his right eye.  

A July 2014 VA treatment note from the Veteran's primary care physician reported that the Veteran is unable to obtain or maintain gainful employment in any capacity due solely to service-connected conditions.

In a December 2015 statement, the Veteran reported that he was laid off from the Daily News Commercial in April 2006 due to lack of work.

In a December 2016 VA audiology report, the audiologist reported that the Veteran's bilateral hearing loss and tinnitus did not impact his ability to work.  

During his March 2018 Board hearing, the Veteran testified that the last time he worked was in 2006 in the circulation department delivery of a newspaper.  He reported that he left due to his health.  He reported that he was getting lightheaded and dizzy and has fallen down quite a few times.  He reported that he used a scooter and walker.  He also reported that experienced shortness of breath.  He reported that he could not see out of his right eye and had trouble reading.  He reported that looking at things became difficult with any job that would be relevant as a sedentary type of job-he could not read or look at a computer.  He also reported trouble hearing.  He concluded that the combination of his service-connected disabilities made things worse and pretty close to impossible for him to get any kind of job where he could make a decent living.  

Upon review of the evidence of record, the Board finds that a TDIU is warranted.  The Veteran's record indicates he has a high school degree.  The Veteran reported that his service-connected disabilities, as a whole, preclude him from gainful employment.  These statements are competent and credible and the Board notes that whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The Veteran has not been employed since approximately 2006.  Although the Veteran's two years of college could qualify him for some types of sedentary work, he reported that his eyesight, hearing, and peripheral neuropathy symptoms hindered him from gaining employment.  Furthermore, the Veteran is not trained in any type of employment that he could perform consistent with the impairment caused by his current service-connected disabilities, as indicated by his limited work history.  VA medical examiners varied on their opinions regarding the effect on the Veteran's service-connected disabilities on his employment.  However, none of the VA examiners considered the combined effects of all of his disabilities.  Most significantly, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib, 733 F.3d 1350 at 1354 (Fed. Cir. 2013).  Given the Veteran's relatively limited education and occupational history and the significant limitations caused by the combination of his physical disabilities, the Board finds that he is unable to secure and follow a substantially gainful occupation due to his service connected disabilities.  Entitlement to a TDIU is therefore warranted.  38 C.F.R. § 4.16(a).  


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


